internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ ------------ --------------------------- ------------------------------ ------------------------------------------- in re ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp4 plr-131066-17 date date taxpayer plan ----------------------------- ------------------------------------------------------------ dear ------------------- this letter responds to taxpayer’s request dated date as supplemented by correspondence dated date and date in which a ruling is requested under sec_401 of the internal_revenue_code code the following facts and representations were submitted under penalties of perjury on taxpayer’s behalf taxpayer sponsors the plan which is a defined_contribution_plan with a sec_401 cash_or_deferred_arrangement feature that is intended to qualify for tax-favored treatment under sec_401 under the plan an eligible_employee may elect to contribute a portion of his or her eligible compensation to the plan each payroll_period as pre-tax or roth k elective_deferrals or after-tax employee contributions collectively elective contributions if an eligible_employee makes an elective contribution during a payroll_period equal to at least of his or her eligible compensation during the pay_period the minimum permitted elective contribution under the plan taxpayer makes a matching_contribution regular matching_contribution on behalf of the employee equal to of the employee’s eligible compensation during the pay_period the regular matching_contributions are made each payroll_period taxpayer proposes to amend the plan to offer a student_loan benefit program under the plan the program under which taxpayer would make an employer nonelective plr-131066-17 contribution on behalf of an employee conditioned on that employee making student_loan repayments slr nonelective_contribution the program is voluntary - an employee must elect to enroll and once enrolled may opt_out of enrollment on a prospective basis if an employee participates in the program the employee would still be eligible to make elective contributions to the plan but would not be eligible to receive regular matching_contributions with respect to those elective contributions while the employee participates in the program such an employee would be eligible to receive slr nonelective contributions and true-up matching_contributions as appropriate described below all employees eligible to participate in the plan will be eligible to participate in the program if an employee initially enrolls in the program but later opts out of enrollment then the employee will resume eligibility for regular matching_contributions under the program if an employee makes a student_loan repayment during a pay_period equal to at least of the employee’s eligible compensation_for the pay_period then taxpayer will make an slr nonelective_contribution as soon as practicable after the end of the year equal to of the employee’s eligible compensation_for that pay_period the slr nonelective_contribution is made without regard to whether the employee makes any elective contribution throughout the year if the employee does not make a student_loan repayment for a pay_period equal to at least of the employee’s eligible compensation but does make an elective contribution during that pay_period equal to at least of the employee’s eligible compensation_for that pay_period then taxpayer will make a matching_contribution as soon as practicable after the end of the plan_year equal to of the employee’s eligible compensation_for that pay_period true-up matching_contribution in order to receive either the slr nonelective_contribution or the true-up matching_contribution the employee would need to be employed with taxpayer on the last day of the plan_year except in the case of termination of employment due to death or disability both slr nonelective contributions and true-up matching_contributions will be subject_to the same vesting schedule as regular matching_contributions the slr nonelective_contribution will be subject_to all applicable_plan qualification requirements including but not limited to eligibility vesting and distribution rules contribution limits and coverage and nondiscrimination testing the slr nonelective_contribution will not be treated as a matching_contribution for purposes of any testing under or requirement of sec_401 the true-up matching_contribution will be included as a matching_contribution for purposes of any testing under or requirement of sec_401 taxpayer represents that it has not extended and has no intention to extend any students loans to employees that will be eligible for the program based on the preceding facts taxpayer requests a ruling that its proposal to amend the plan to provide slr nonelective contributions under the program will not violate the plr-131066-17 contingent benefit prohibition of sec_401 and sec_1_401_k_-1 of the income_tax regulations with respect to your ruling_request sec_401 provides that a cash_or_deferred_arrangement of any employer shall not be treated as a qualified_cash_or_deferred_arrangement if any other benefit is conditioned directly or indirectly on the employee electing to have the employer make or not make contributions under the arrangement in lieu of receiving cash the preceding sentence shall not apply to any matching_contribution as defined in sec_401 made by reason of such an election sec_1_401_k_-1 similarly provides that a cash_or_deferred_arrangement satisfies this paragraph e additional requirements for qualified cash or deferred arrangements only if no other benefit is conditioned directly or indirectly upon the employee’s electing to make or not make elective contributions under the arrangement the preceding sentence does not apply to a any matching_contribution as defined in sec_1_401_m_-1 made by reason of such an election in the present case slr nonelective contributions under the program are conditioned on whether an employee makes a student_loan repayment during a pay_period and are not conditioned directly or indirectly on the employee making elective contributions under a cash_or_deferred_arrangement furthermore because an employee who makes student_loan repayments and thereby receives slr nonelective contributions is still permitted to make elective contributions the slr nonelective_contribution is not conditioned directly or indirectly on the employee electing to have the employer make or not make contributions under the arrangement in lieu of receiving cash therefore with respect to your ruling_request we conclude that your proposal to amend the plan to provide slr nonelective contributions under the program will not violate the contingent benefit prohibition of sec_401 and sec_1_401_k_-1 this ruling is based on the assumption that taxpayer will not extend any student loans to employees that will be eligible for the program except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter expresses no opinion as to whether the plan satisfies the requirements of sec_401 additionally we have not reviewed and no opinion is expressed or implied concerning the federal tax consequences of the terms of the plan beyond of the scope of the requested ruling plr-131066-17 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 sincerely jason e levine senior technician reviewer qualified_plans branch tax exempt government entities cc
